DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 10/20/2022.
Claims 1, 10, and 16-17 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to because the reference numeral 102 is used in FIG. 1 to refer to a component labeled "Host Device."  Reference numeral 102 is used in FIG. 4 and FIG. 5 to refer to a component labeled "Host device."  The Examiner is uncertain if the "Host Device" of FIG. 1 is a same component as a "Host device" in FIG. 4 and FIG. 5.  Reference numeral 110 is used in FIG. 1 to refer to a component labeled "Memory Device."  Reference numeral 110 is subsequently used in FIG. 4 and FIG. 5 to refer to a component labeled "Memory device."  The Examiner is uncertain if the "Memory Device" of FIG. 1 is a same component as a "Memory device" in FIG. 4 and FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes that the objection to the drawings is due to an identification of components that does not exactly match (e.g., "Host Device" and "Host device;" "Memory Device" and "Memory device") between figures.  The Examiner suggests filing replacement drawings that exactly identify components using a same name for components intended to be identical.  

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for amending independent claims 1, 10, and 17 to cure the deficiencies noted in independent claims 1, 10, and 17 in the rejections of claims 1-20 under 35 U.S.C. 112(b) made in the non-final Office action dated 8/5/2022.  The Examiner therefore respectfully withdraws the rejections of claims 1-20 under 35 U.S.C. 112(b) made therein. 

Claim Rejections - 35 USC § 102
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2020/0327063 ("Kang").
As per claim 1, Kang substantially teaches a host device comprising:
a memory for storing a logic-to-physical (L2P) mapping table that includes an entry mapping logical addresses of a file to physical addresses of the file; and a processor coupled to the memory and configured to: (Kang, Abstract; FIG. 3, reference numerals 110, 130, 144, 150, and 160; and paragraphs 0149 and 0174-0187, where the system of Kang includes a logical-to-physical (L2P) map for translating between received logical addresses and physical addresses of data stored in memory.  The L2P may be stored within memory 144 of memory controller 130 of memory system 110 and used to map between logical addresses used by a host and physical addresses used for storing data (i.e., files) on memory system 110.  The Examiner notes that  logic 160 may correspond to Flash Translation Layer (FTL) circuitry and thus may process address translation operations (and is therefore a processor).  Kang therefore substantially teaches a memory for storing a logic-to-physical (L2P) mapping table that includes an entry mapping logical addresses of a file to physical addresses of the file; and a processor coupled to the memory and configured to);
generate a first configuration corresponding to the file, and transmit the first configuration to a memory device, wherein the first configuration instructs the memory device to refrain from transmitting a L2P dirty entry notification to the host device, and wherein the L2P dirty entry notification is associated with the file: (Kang, Abstract; FIG. 44; and paragraphs 0512-0573, where the system of Kang generates priority information for a given logical address based on information received from a host device.  The priority information from the host device is used in order to determine whether an update should be transmitted to the host device when a physical address for the given logical address is updated.  If the priority information dictates that an immediate update need not be sent to the host device when the physical address for the given logical address is updated (i.e., the address information that the host device has stored for the given logical address is "dirty" and no longer valid), then the memory system refrains from transmitting updated address information to the host device.  Kang therefore substantially teaches generate a first configuration corresponding to the file, and transmit the first configuration to a memory device, wherein the first configuration instructs the memory device to refrain from transmitting a L2P dirty entry notification to the host device, and wherein the L2P dirty entry notification is associated with the file);
wherein the L2P dirty entry notification indicates that the entry of the L2P mapping table has become dirty: (Kang, Abstract; and paragraphs 0085-0086, where the memory device of Kang may generate dirty information D_INF that may be sent to the host device as part of the status information STATE_INF that may eventually be transmitted to the host device.  Kang therefore substantially teaches wherein the L2P dirty entry notification indicates that the entry of the L2P mapping table has become dirty).
As per claim 2, the rejection of claim 1 is incorporated, and Kang further substantially teaches further comprising:
a controller, coupled to the memory and <the process-the processor?>, for driving the memory device: (Kang, Abstract; FIG. 3, reference numerals 110, 130, 144, 150, and 160; and paragraphs 0149 and 0174-0187, where the system of Kang includes a logical-to-physical (L2P) map for translating between received logical addresses and physical addresses of data stored in memory.  The L2P may be stored within memory 144 of memory controller 130 of memory system 110 and used to map between logical addresses used by a host and physical addresses used for storing data (i.e., files) on memory system 110.  The Examiner notes that  logic 160 may correspond to Flash Translation Layer (FTL) circuitry and thus may process address translation operations (and is therefore a processor).  Kang therefore substantially teaches a controller, coupled to the memory and the processor for driving the memory device).
As per claim 3, the rejection of claim 1 is incorporated, and Kang further substantially teaches wherein the processor is further configured to:
generate a read request to retrieve a group of data from the memory device, wherein the group of data corresponds to the file; generate a combined request by combining the read request with the L2P entry; and transmit the combined request to the memory device: (Kang, Abstract; FIG. 27A, reference numerals S250, S270, S330, and S335; and paragraphs 0364-0374, where host 102 generates an input/output request REQ (i.e., a read request or a write request) for a logical address LA_1 that corresponds to a target of REQ.  Using a host copy of the L2P table, host 102 determines whether a physical address translation entry (L2P entry) for LA_1 to physical address PA_1 is stored within host 102.  If the L2P entry is stored within host 102, host 102 uses the L2P entry to request data stored at PA_1 by including PA_1 with request REQ in order to retrieve the target data without requiring memory system 110 to perform translation operations.  Kang therefore substantially teaches generate a read request to retrieve a group of data from the memory device, wherein the group of data corresponds to the file; generate a combined request by combining the read request with the L2P entry; and transmit the combined request to the memory device).
As per claim 4, the rejection of claim 1 is incorporated, and Kang further substantially teaches wherein the processor is further configured to:
generate a write request to write a group of data into the memory device, wherein the group of data corresponds to the file; generate a combined request by combining the write request with the L2P entry; and transmit the combined request to the memory device: (Kang, Abstract; FIG. 27A, reference numerals S250, S270, S330, and S335; and paragraphs 0364-0374, where host 102 generates an input/output request REQ (i.e., a read request or a write request) for a logical address LA_1 that corresponds to a target of REQ.  Using a host copy of the L2P table, host 102 determines whether a physical address translation entry (L2P entry) for LA_1 to physical address PA_1 is stored within host 102.  If the L2P entry is stored within host 102, host 102 uses the L2P entry to request data stored at PA_1 by including PA_1 with request REQ in order to retrieve the target data without requiring memory system 110 to perform translation operations.  Kang therefore substantially teaches generate a write request to write a group of data into the memory device, wherein the group of data corresponds to the file; generate a combined request by combining the write request with the L2P entry; and transmit the combined request to the memory device). 
As per claim 5, the rejection of claim 1 is incorporated, and Kang further substantially teaches:
wherein the processor is further configured to generate the first configuration corresponding to the file by determining that the file includes direct node blocks of directories or directory entry blocks, or receiving a user request corresponding to the file: (Kang, Abstract; FIG. 44; and paragraphs 0512-0573, where the system of Kang generates priority information for a given logical address based on information received from a host device.  The priority information from the host device is used in order to determine whether an update should be transmitted to the host device when a physical address for the given logical address is updated.  If the priority information dictates that an immediate update need not be sent to the host device when the physical address for the given logical address is updated (i.e., the address information that the host device has stored for the given logical address is "dirty" and no longer valid), then the memory system refrains from transmitting updated address information to the host device.  The Examiner notes that the priority data may be generated based on receipt of an access request from host 102 (i.e., receiving a user request corresponding to the file).  Kang therefore substantially teaches wherein the processor is further configured to generate the first configuration corresponding to the file by determining that the file includes direct node blocks of directories or directory entry blocks, or receiving a user request corresponding to the file).
As per claim 6, the rejection of claim 1 is incorporated, and Kang further substantially teaches:
wherein the processor is further configured to generate the first configuration corresponding to the file by determining the file to be a hot file through a flash-friendly file System (F2FS) [deposed-disposed] in the host device: (Kang, Abstract; FIG. 54A; and paragraphs 0641-0659, where memory system 110 of Kang determines a temperature of memory device 150.  The Examiner notes that when memory device 150 is determined to be within a preset "high" temperature range, memory device 150 may be considered "hot" such that all files stored within memory device 150 are also "hot."  The Examiner notes that the temperature determination may be performed by an external device (e.g., host 102) that is a friendly enough system to transmit the temperature data that comprises temperature data of associated files to memory device 110; the external device is thus a flash friendly file system that is disposed in host 102.  Kang therefore substantially teaches wherein the processor is further configured to generate the first configuration corresponding to the file by determining the file to be a hot file through a flash-friendly file System (F2FS) disposed in the host device).
As per claim 7, the rejection of claim 1 is incorporated, and Kang further substantially teaches wherein the processor is further configured to:
generate a second configuration corresponding to the file; and transmit the second configuration to the memory device, wherein the second configuration instructs the memory device to resume transmitting the L2P dirty entry notification corresponding to the file to the host device: (Kang, Abstract; FIG. 47; and paragraphs 0586-0592, where the system of Kang may use a ranking to generate second priority information that causes updates to L2P information to be uploaded to host 102.  Kang therefore substantially teaches generate a second configuration corresponding to the file; and transmit the second configuration to the memory device, wherein the second configuration instructs the memory device to resume transmitting the L2P dirty entry notification corresponding to the file to the host device).
As per claim 8, the rejection of claim 7 is incorporated, and Kang further substantially teaches wherein the processor is further configured to:
receive the L2P dirty entry notification from the memory device; transmit an L2P mapping update request to the memory device; receive an L2P mapping update from the memory device; and update the L2P entry of the file in the L2P mapping table based on the L2P mapping update: (Kang, Abstract; FIG. 6; FIG. 7; FIG. 47; and paragraphs 0191-0212 and 0586-0592, where the system of Kang may use a ranking to generate second priority information that causes updates to L2P information that result in dirty L2P data to be uploaded to host 102.  Kang therefore substantially teaches receive the L2P dirty entry notification from the memory device; transmit an L2P mapping update request to the memory device; receive an L2P mapping update from the memory device; and update the L2P entry of the file in the L2P mapping table based on the L2P mapping update).
As per claim 10, Kang substantially teaches a memory device comprising:
a memory; and a memory controller coupled to the memory and configured to: (Kang, Abstract; FIG. 3, reference numerals 110, 130, 144, 150, and 160; and paragraphs 0149 and 0174-0187, where the system of Kang includes a logical-to-physical (L2P) map for translating between received logical addresses and physical addresses of data stored in memory.  The L2P may be stored within memory 144 of memory controller 130 of memory system 110 and used to map between logical addresses used by a host and physical addresses used for storing data (i.e., files) on memory system 110.  The Examiner notes that  logic 160 may correspond to Flash Translation Layer (FTL) circuitry and thus may process address translation operations (and is therefore a processor).  Kang therefore substantially teaches a memory; and a memory controller coupled to the memory and configured to); 
receive, from a host device, a first configuration corresponding to a file; refrain from transmitting a logic to physical (L2P) dirty entry notification associated with the file to the host device; and transmit a first confirmation to the host device, wherein the first confirmation indicates refraining from transmitting the L2P dirty entry notification to the host device: (Kang, Abstract; FIG. 44; and paragraphs 0512-0573, where the system of Kang generates priority information for a given logical address based on information received from a host device.  The priority information from the host device is used in order to determine whether an update should be transmitted to the host device when a physical address for the given logical address is updated.  If the priority information dictates that an immediate update need not be sent to the host device when the physical address for the given logical address is updated (i.e., the address information that the host device has stored for the given logical address is "dirty" and no longer valid), then the memory system refrains from transmitting updated address information to the host device.  Kang therefore substantially teaches receive, from a host device, a first configuration corresponding to a file; refrain from transmitting a logic to physical (L2P) dirty entry notification associated with the file to the host device; and transmit a first confirmation to the host device, wherein the first confirmation indicates refraining from transmitting the L2P dirty entry notification to the host device);
wherein the L2P dirty entry notification indicates than an entry of an L2P mapping table stored in the host device has become dirty: (Kang, Abstract; and paragraphs 0085-0086, where the memory device of Kang may generate dirty information D_INF that may be sent to the host device as part of the status information STATE_INF that may eventually be transmitted to the host device.  The Examiner notes that since the L2P table stored in the memory device is identical to the L2P table cached in the host device except for updates that have been performed to make L2P entries stored in the memory device different from L2P entries stored in the host device, when an entry in the L2P table stored in the memory device becomes dirty, a corresponding entry in the host device's version of the L2P has also implicitly become dirty.  Kang therefore substantially teaches wherein the L2P dirty entry notification indicates than an entry of an L2P mapping table stored in the host device has become dirty). 
As per claim 11, the rejection of claim 10 is incorporated, and Kang further substantially teaches wherein the memory controller is further configured to:
receive a combined request from the host device, wherein the combined request includes a read request and an L2P entry of the file; determine a logic address of the file based on the read request; determine a physical address of the file based on the logic address and the L2P entry; retrieve, from the memory, a group of data based on the physical address; and transmit the group of data to the host device: (Kang, Abstract; FIG. 27A, reference numerals S250, S270, S330, and S335; and paragraphs 0364-0374, where host 102 generates an input/output request REQ (i.e., a read request or a write request) for a logical address LA_1 that corresponds to a target of REQ.  Using a host copy of the L2P table, host 102 determines whether a physical address translation entry (L2P entry) for LA_1 to physical address PA_1 is stored within host 102.  If the L2P entry is stored within host 102, host 102 uses the L2P entry to request data stored at PA_1 by including PA_1 with request REQ in order to retrieve the target data without requiring memory system 110 to perform translation operations.  Kang therefore substantially teaches receive a combined request from the host device, wherein the combined request includes a read request and an L2P entry of the file; determine a logic address of the file based on the read request; determine a physical address of the file based on the logic address and the L2P entry; retrieve, from the memory, a group of data based on the physical address; and transmit the group of data to the host device).
As per claim 12, the rejection of claim 10 is incorporated, and Kang further substantially teaches wherein the memory controller is further configured to:
receive a combined request from the host device, wherein the combined request includes a write request and an L2P entry of the file; determine a logic address of the file based on the write request; determine a physical address of the file based on the logic address and the L2P entry; determine a second physical address; and write a group of data in the second physical address: (Kang, Abstract; FIG. 27A, reference numerals S250, S270, S330, and S335; and paragraphs 0147-0148 and 0364-0374, where host 102 generates an input/output request REQ (i.e., a read request or a write request) for a logical address LA_1 that corresponds to a target of REQ.  Using a host copy of the L2P table, host 102 determines whether a physical address translation entry (L2P entry) for LA_1 to physical address PA_1 is stored within host 102.  If the L2P entry is stored within host 102, host 102 uses the L2P entry to request data stored at PA_1 by including PA_1 with request REQ in order to retrieve the target data without requiring memory system 110 to perform translation operations.  When a background operation (e.g., wear leveling) is performed that changes a physical address corresponding to a logical address, an update notification is transmitted to host 102 to enable host 102 to update its L2P table entry for the updated address.  Kang therefore substantially teaches receive a combined request from the host device, wherein the combined request includes a write request and an L2P entry of the file; determine a logic address of the file based on the write request; determine a physical address of the file based on the logic address and the L2P entry; determine a second physical address; and write a group of data in the second physical address). 
As per claim 13, the rejection of claim 12 is incorporated, and Kang further substantially teaches wherein the memory controller is further configured to:
update the L2P entry based on the second physical address; and store the updated L2P entry in the memory: (Kang, Abstract; FIG. 27A, reference numerals S250, S270, S330, and S335; and paragraphs 0147-0148 and 0364-0374, where host 102 generates an input/output request REQ (i.e., a read request or a write request) for a logical address LA_1 that corresponds to a target of REQ.  Using a host copy of the L2P table, host 102 determines whether a physical address translation entry (L2P entry) for LA_1 to physical address PA_1 is stored within host 102.  If the L2P entry is stored within host 102, host 102 uses the L2P entry to request data stored at PA_1 by including PA_1 with request REQ in order to retrieve the target data without requiring memory system 110 to perform translation operations.  When a background operation (e.g., wear leveling) is performed that changes a physical address corresponding to a logical address, an update notification is transmitted to host 102 to enable host 102 to update its L2P table entry for the updated address.  Kang therefore substantially teaches update the L2P entry based on the second physical address; and store the updated L2P entry in the memory).
As per claim 14, the rejection of claim 10 is incorporated, and Kang further substantially teaches wherein the memory controller is further configured to:
receive a second configuration corresponding to the file from the host device; resume transmitting the L2P dirty entry notification corresponding to the file to the host device based on the second configuration; and transmit a second confirmation to the host device, wherein the second confirmation indicates resuming transmitting the L2P dirty entry notification to the host device: (Kang, Abstract; FIG. 47; and paragraphs 0586-0592, where the system of Kang may use a ranking to generate second priority information that causes updates to L2P information to be uploaded to host 102.  Kang therefore substantially teaches receive a second configuration corresponding to the file from the host device; resume transmitting the L2P dirty entry notification corresponding to the file to the host device based on the second configuration; and transmit a second confirmation to the host device, wherein the second confirmation indicates resuming transmitting the L2P dirty entry notification to the host device). 
As per claim 15, the rejection of claim 14 is incorporated, and Kang further substantially teaches wherein the memory controller is further configured to:
receive a combined request from the host device, wherein the combined request includes a write request and an L2P entry of the file; determine a logic address of the file based on the write request; determine a physical address of the file based on the logic address and the L2P entry; determine a second physical address; update the L2P entry based on the second physical address; and transmit the L2P dirty entry notification corresponding to the updated L2P entry to the host device based on the second configuration: (Kang, Abstract; FIG. 27A, reference numerals S250, S270, S330, and S335; and paragraphs 0364-0374, where host 102 generates an input/output request REQ (i.e., a read request or a write request) for a logical address LA_1 that corresponds to a target of REQ.  Using a host copy of the L2P table, host 102 determines whether a physical address translation entry (L2P entry) for LA_1 to physical address PA_1 is stored within host 102.  If the L2P entry is stored within host 102, host 102 uses the L2P entry to request data stored at PA_1 by including PA_1 with request REQ in order to retrieve the target data without requiring memory system 110 to perform translation operations.  Kang therefore substantially teaches receive a combined request from the host device, wherein the combined request includes a write request and an L2P entry of the file; determine a logic address of the file based on the write request; determine a physical address of the file based on the logic address and the L2P entry; determine a second physical address; update the L2P entry based on the second physical address; and transmit the L2P dirty entry notification corresponding to the updated L2P entry to the host device based on the second configuration). 
As per claim 16, the rejection of claim 10 is incorporated, and Kang further substantially teaches:
wherein the memory includes a [RAM] memory for storing a second logic-to-physical (L2P) mapping table that includes an entry mapping logical addresses of the file to physical addresses of the file, and a [NAND] flash memory: (Kang, Abstract; FIG. 3, reference numerals 110, 130, 144, 150, and 160; and paragraphs 0118-0121, 0149, 0161, and 0174-0187, where the system of Kang includes a logical-to-physical (L2P) map for translating between received logical addresses and physical addresses of data stored in memory.  A first copy of the L2P may be stored within empty memory blocks, open memory blocks, or free memory blocks of memory device 150.  A second copy of L2P may be stored within volatile memory (e.g., DRAM) of memory 144 of memory controller 130 of memory system 110 and used to map between logical addresses used by a host and physical addresses used for storing data (i.e., files) on memory system 110.  The Examiner notes that  logic 160 may correspond to Flash Translation Layer (FTL) circuitry and thus may process address translation operations (and is therefore a processor).  Kang therefore substantially teaches wherein the memory includes a [RAM] memory for storing a second logic-to-physical (L2P) mapping table that includes an entry mapping logical addresses of the file to physical addresses of the file, and a [NAND] flash memory).
As per claim 17, Kang substantially teaches a system comprising:
a host device configured to: generate a first configuration corresponding to a file; and transmit the first configuration to a memory device; and the memory device configured to: receive, from the host device, the first configuration; and refrain from transmitting a logic-to-physical (L2P) dirty entry notification associated with the file to the host device: (Kang, Abstract; FIG. 3, reference numerals 110, 130, 144, 150, and 160; FIG. 44; and paragraphs 0149, 0174-0187, and 0512-0573, where the system of Kang includes a logical-to-physical (L2P) map for translating between received logical addresses and physical addresses of data stored in memory.  The L2P may be stored within memory 144 of memory controller 130 of memory system 110 and used to map between logical addresses used by a host and physical addresses used for storing data (i.e., files) on memory system 110.  The Examiner notes that logic 160 may correspond to Flash Translation Layer (FTL) circuitry and thus may process address translation operations (and is therefore a processor).  In addition, (Kang, Abstract; FIG. 44; and paragraphs 0512-0573) teaches where the system of Kang generates priority information for a given logical address based on information received from a host device.  The priority information from the host device is used in order to determine whether an update should be transmitted to the host device when a physical address for the given logical address is updated.  If the priority information dictates that an immediate update need not be sent to the host device when the physical address for the given logical address is updated (i.e., the address information that the host device has stored for the given logical address is "dirty" and no longer valid), then the memory system refrains from transmitting updated address information to the host device.  Kang therefore substantially teaches a host device configured to: generate a first configuration corresponding to a file; and transmit the first configuration to a memory device; and the memory device configured to: receive, from the host device, the first configuration; and refrain from transmitting a logic-to-physical (L2P) dirty entry notification associated with the file to the host device);
wherein the L2P dirty entry notification indicates than an entry of an L2P mapping table stored in the host device has become dirty: (Kang, Abstract; and paragraphs 0085-0086, where the memory device of Kang may generate dirty information D_INF that may be sent to the host device as part of the status information STATE_INF that may eventually be transmitted to the host device.  The Examiner notes that since the L2P table stored in the memory device is identical to the L2P table cached in the host device except for updates that have been performed to make L2P entries stored in the memory device different from L2P entries stored in the host device, when an entry in the L2P table stored in the memory device becomes dirty, a corresponding entry in the host device's version of the L2P has also implicitly become dirty.  Kang therefore substantially teaches wherein the L2P dirty entry notification indicates than an entry of an L2P mapping table stored in the host device has become dirty). 
As per claim 18, the rejection of claim 17 is incorporated, and Kang further substantially teaches wherein the host device is further configured to:
generate a second configuration corresponding to the file; and transmit the second configuration to the memory device, wherein the second configuration instructs the memory device to resume transmitting the L2P dirty entry notification corresponding to the file to the host device: (Kang, Abstract; FIG. 47; and paragraphs 0586-0592, where the system of Kang may use a ranking to generate second priority information that causes updates to L2P information to be uploaded to host 102.  Kang therefore substantially teaches generate a second configuration corresponding to the file; and transmit the second configuration to the memory device, wherein the second configuration instructs the memory device to resume transmitting the L2P dirty entry notification corresponding to the file to the host device). 
As per claim 19, the rejection of claim 17 is incorporated, and Kang further substantially teaches wherein the memory device is further configured to:
receive a second configuration from the host device; resume transmitting the L2P dirty entry notification corresponding to the file to the host device based on the second configuration; and transmit a confirmation to the host device, wherein the confirmation indicates resuming transmitting the L2P dirty entry notification to the host device: (Kang, Abstract; FIG. 47; and paragraphs 0586-0592, where the system of Kang may use a ranking to generate second priority information that causes updates to L2P information to be uploaded to host 102.  Kang therefore substantially teaches receive a second configuration from the host device; resume transmitting the L2P dirty entry notification corresponding to the file to the host device based on the second configuration; and transmit a confirmation to the host device, wherein the confirmation indicates resuming transmitting the L2P dirty entry notification to the host device).
As per claim 20, the rejection of claim 19 is incorporated, and Kang further substantially teaches wherein the memory device is further configured to:
receive an L2P entry from the host device; update the L2P entry; and transmit the updated L2P entry to the host device based on the second configuration: (Kang, Abstract; FIG. 27A, reference numerals S250, S270, S330, and S335; and paragraphs 0364-0374, where host 102 generates an input/output request REQ (i.e., a read request or a write request) for a logical address LA_1 that corresponds to a target of REQ.  Using a host copy of the L2P table, host 102 determines whether a physical address translation entry (L2P entry) for LA_1 to physical address PA_1 is stored within host 102.  If the L2P entry is stored within host 102, host 102 uses the L2P entry to request data stored at PA_1 by including PA_1 with request REQ in order to retrieve the target data without requiring memory system 110 to perform translation operations.  Kang therefore substantially teaches receive an L2P entry from the host device; update the L2P entry; and transmit the updated L2P entry to the host device based on the second configuration). 

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2020/0327063 ("Kang") in view of USPGPUB 2020/0394139 ("Lee").
As per claim 9, the rejection of claim 1 is incorporated, but Kang does not appear to explicitly disclose the other limitations of this claim beyond those taught above; however, in an analogous art, Lee teaches electronic device including storage and method for using the storage.
As per claim 9, Lee particularly teaches:
wherein the host device is provided with a host performance booster (HPB) system; and the processor is further configured to, in response to transmitting the first configuration to the memory device, disable HPB functions of the HPB system on the file: (Lee, Abstract; FIG. 3, reference numeral 410; and paragraphs 0069-0074, 0078-0091, where Host Performance Booster (HPB) L2P mapping table 410 may be used to boost performance.  HPB L2P mapping table 410 of Lee may also use an associated flag that indicates whether HPB L2P mapping table 410 is enabled or disabled for use in boosting performance.  Lee therefore particularly teaches wherein the host device is provided with a host performance booster (HPB) system; and the processor is further configured to, in response to transmitting the first configuration to the memory device, disable HPB functions of the HPB system on the file).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lee and Kang before them before the instant application was effectively filed, to modify the system of Kang to include the principles of Lee of using an HPB to increase system performance.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing an HPB that converts logical addresses into physical addresses using cached L2P translation information without accessing and searching an L2P table of a memory device (Lee, paragraphs 0072-0073).

Response to Arguments
In the Remarks dated 10/20/2022, Applicant substantially argues:
The priority information of Kang, which is generated at the memory device of Kang, is not equivalent to the "first configuration corresponding to the file" because the priority information of Kang is generated at the memory device instead of at a host device.
Applicant's arguments dated 10/20/2022 have been fully considered, but they are not persuasive.  The Examiner notes that the claims of the instant application do not appear to define what "a first configuration corresponding to a file" is intended to be.  Kang teaches that a read command may be generated at a host device in order to configure the memory device to perform a read operation to retrieve data requested by the read command generated by the host device.  Read commands to specific Logical Block Addresses (LBAs) may be counted by the memory device of Kang and then used by the memory device of Kang to generate priority information.  Since read commands from the host device are used to generate the priority information, the read command from the host device is first configuration information, generated by the host device, corresponding to the file that is then used by the memory device for generating priority information and determining whether to refrain from passing updates to the L2P mapping table to the host device.  While the Examiner agrees with Applicant's assertion that Kang does not appear to teach or suggest that the host device itself explicitly generates priority information, the claims of the instant application recite that the host device generates "a first configuration corresponding to a file" without including any further explanation as to what "a first configuration corresponding to a file" is intended to mean.  As such, broadly interpreted, a read request from a host device for a specific file of Kang configures a memory device of Kang that receives the read request to perform the read request and to generate information (e.g., priority information) about the specific file.  The Examiner notes that the read request from the host device causes the memory device to generate priority information; the priority information is thus generated based on the read request from the host device, which means the host device implicitly transmitted a first configuration corresponding to the requested file when the host device transmitted the read request for the specific file, which resulted in the memory device generating priority information corresponding to the requested file.  Applicant appears to argue that the host device of Kang does not generate "a first configuration corresponding to the file," but the read request from the host device of Kang for the requested file is an implicit first configuration corresponding to the requested file.  As such, Applicant appears to be arguing limitations that are not claimed; such arguments are not persuasive.  The Examiner suggests amending the claims of the instant application to more clearly explain what "a first configuration corresponding to the file" is intended to be.  See MPEP 2145(VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135